Wiswell, C. J.
After a careful examination and consideration of this case we are not satisfied that the verdict for the plaintiff for *181$3391.25 was so manifestly wrong as to warrant its being set aside.
The plaintiff was a locomotive fireman in the defendant’s employ. While engaged in the performance of his duties as such he sustained serious injury, finally resulting in the loss of an eye, by the explosion of a glass tube, connected with an automatic lubricating cup attached to the boiler head.
His contention is that the cup as used and located was unnecessarily dangerous; that these glass tubes were so liable to explode and had so frequently exploded that the danger was, or should have been, known by the employer; that this danger might have been easily avoided by the use of some shield or guard about the glass tube, which, he claims, was entirely practicable without in any way destroying the efficiency of the lubricating cup, and that such shields were in use at the time of the accident and before. He further claims that this risk was not assumed by him, because the danger was not one incidental to his employment, and was not known by him previous to the accident.
These were all questions of fact for the jury. There were no doubtful questions of law involved. The well settled principles of law applicable to the respective rights and duties of the parties, as master and servant, were carefully given by the presiding justice, and in such a manner as to fully protect the rights of the defendant.
There was considerable evidence in support of the plaintiff’s contentions; in fact, the controversy between the parties and their counsel was more as to the conclusions and inferences to be drawn from the facts, than as to the facts themselves.
It is quite possible that we would not have drawn the same inferences, or come to the same conclusions as did the jury upon some of these matters. But we think that these were questions about which reasonable and fairminded men might differ, and consequently do not consider that the verdict should be set aside.

Motion overruled.